EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jessie Herrera on 2/9/2022.

The application has been amended as follows: 
Amend claims 1, 3, 6, 11, and 12. (See below).
Cancel claim 2.

Claim Amendments
Claim 1:
A lock assembly for retainer nuts on fluid ends, comprising:
a frame, the frame comprising one or more first openings formed therethrough;
one or more inserts, each insert of the one or more inserts being disposed in a first opening of the one or more first openings formed in the frame; 
wherein each insert of the one or more inserts is cylindrical and comprises one or more slots, each slot of the one or more slots having an inward lip and an outward lip; and
one or more insert retainers each having a locking tab protruding into one of one or more slots of each insert to limit rotation of the insert about a longitudinal axis of the insert, the one or more insert retainers being fastened to the frame.

Claim 3:
The lock assembly of claim 1, wherein the locking tab is movable relative to the insert between the inward lip and the outward lip of the slot.

Claim 6:
The lock assembly of claim 1, wherein:
each insert of the one or more inserts comprises a first outer surface and a second outer surface disposed inwardly of the first outer surface;
each slot of the one or more slots is formed in the first outer surface; and
the second outer surface is hex in shape. 

Claim 11:
A fluid end, comprising: 
a fluid end body, the fluid end body comprising an outer surface; 
a plunger disposed at least partially in the fluid end body; 
a bore formed in the fluid end body; 

a lock assembly, comprising: 
a frame, the frame comprising a first opening formed therethrough, 
an insert disposed in the first opening formed in the frame and into the inner tool interface of the retainer nut, 
the insert is cylindrical and comprises a slot, the slot comprising an inward lip and an outward lip;  
an insert retainer having a locking tab protruding into [[a]] the slot of the insert to limit rotation of the insert about a longitudinal axis of the insert, the insert retainer being fastened to the frame. 

Claim 12:
The fluid end of claim 11, wherein:


the locking tab of each of the insert retainer is movable relative to the insert between the inward lip and the outward lip of the slot.

Cancel claim 2.

Allowable Subject Matter
Claims 1 and 3-20 are allowed.
Claim 2 is cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd